Name: Commission Regulation (EC) No 2714/2000 of 12 December 2000 determining the revised estimate of production of unginned cotton for the 2000/01 marketing year and the relevant percentage increase
 Type: Regulation
 Subject Matter: economic geography;  production;  Europe;  plant product
 Date Published: nan

 Avis juridique important|32000R2714Commission Regulation (EC) No 2714/2000 of 12 December 2000 determining the revised estimate of production of unginned cotton for the 2000/01 marketing year and the relevant percentage increase Official Journal L 313 , 13/12/2000 P. 0007 - 0007Commission Regulation (EC) No 2714/2000of 12 December 2000determining the revised estimate of production of unginned cotton for the 2000/01 marketing year and the relevant percentage increaseTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1553/95(1),Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 laying down general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81(2), as last amended by Regulation (EC) No 1419/98(3), and in particular Article 8(2) thereof,Whereas:(1) In accordance with Article 8(1) of Regulation (EC) No 1554/95, Commission Regulation (EC) No 1842/2000(4) lays down the estimated production of unginned cotton for the 2000/01 marketing year.(2) Article 8(2) of Regulation (EC) No 1554/95 lays down that the revised estimate of production of unginned cotton and the percentage increase used in calculating the advance applicable from 16 December of the current marketing year must be determined by 1 December of each marketing year, account being taken of the progress of the harvest. Those figures should be fixed for the 2000/01 marketing year as indicated below on the basis of the information available. In order to ensure that the new level of advance may be applied from the deadline laid down, this Regulation should enter into force on the day following its publication.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 11. For the 2000/01 marketing year, the revised estimate of production of unginned cotton is:- 1250000 tonnes for Greece,- 295000 tonnes for Spain,- 0 tonnes for other Member States.2. For the 2000/01 marketing year, the percentage increase referred to in the second subparagraph of Article 5(3a) of Regulation (EC) No 1554/95 shall be 8,5 % for Greece and 7,5 % for Spain.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 148, 30.6.1995, p. 45.(2) OJ L 148, 30.6.1995, p. 48.(3) OJ L 190, 4.7.1998, p. 4.(4) OJ L 220, 31.8.2000, p. 14.